DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 8, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 7 recite the limitation "the bottom and the second lid portion of the hinged lid" in lines 2-3 of Claim 5; and line 2 of Claim 7.  There is insufficient antecedent 
Claims 8 and 24 fail to cure the deficiencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marom (US 2007/0051651 A1).
Regarding claim 3, Marom teaches an environmental packaging further comprising a sample carrier (5), comprising at least one sample secured to a sample support substrate by a molded sheet (see Par. 0026).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, 21-22, and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwork (US 9505536 B2) in view of Anatro (US 5209392 A).
Regarding claims 1, 15, 21-22, and 25-28, Dwork teaches a reflexive box lid comprising a material storage tray (432), forming an open-top storage volume defined by a bottom and walls (422/426/428/430) extending up from the bottom along a perimeter of the bottom (see Fig. 8), wherein the walls include a first side wall (430) and a second side wall (422) opposite the first side wall; and a hinged lid (414) integrally connected to the second side wall by a hinge fold line (436), wherein the hinged lid comprises a first lid panel (414B) extending from the hinge fold line and a second lid panel (414A; Examiner notes 414B and 414A are separated by fold line 438) and a third lid panel (420) foldably connected to the second lid panel, wherein the first lid panel and the second lid panel are integrally connected by a first fold line (438), wherein 
Anatro teaches a recyclable pizza box comprising a material storage tray, forming an open-top storage volume defined by a bottom (14) and walls extending up from the bottom along a perimeter of the bottom (16/72/74/48), wherein the walls include a first side wall and a second side wall opposite the first side wall; and a hinged lid (12) that is integrally connected to one of the walls the second side wall by a hinge fold line (32), wherein the hinged lid comprises a first lid portion extending from the hinge fold line and a second lid portion (18), wherein the first lid portion and the second lid portion are integrally connected by a first fold line (22), wherein the hinged lid is adapted for folding into a folded-in position where the first lid portion contacts the second side wall and the second lid portion contacts the bottom (see Figures 1-2).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Dwork’s pizza box lid orientation to be that of Anatro’s with said lid having sidewalls that contact the bottom as known means for securing a pizza box in the art.
13.	Claims 2 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwork in view of Anatro as applied to claim 1 above, and further in view of Flatley (US 9586716 A).
Regarding claims 2 and 23, Dwork, as modified above, discloses the claimed invention except for a releasable strap.  Flatley teaches a carrying handle for a pizza box that is a releasable strap (see Figures 6-9).  Examiner notes that this strap extends across an underside of the bottom of a box to be carried in a securing configuration.  It .
14.	Claims 5, 7-8, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marom in view of Anatro.
Regarding claims 5, 7-8, and 24, Marom discloses the claimed invention except for a hinged lid.  Anatro teaches a recyclable pizza box comprising a material storage tray, forming an open-top storage volume defined by a bottom (14) and walls extending up from the bottom along a perimeter of the bottom (16/72/74/48), wherein the walls include a first side wall and a second side wall opposite the first side wall; and a hinged lid (12) that is integrally connected to one of the walls the second side wall by a hinge fold line (32), wherein the hinged lid comprises a first lid portion extending from the hinge fold line and a second lid portion (18), wherein the first lid portion and the second lid portion are integrally connected by a first fold line (22), wherein the hinged lid is adapted for folding into a folded-in position where the first lid portion contacts the second side wall and the second lid portion contacts the bottom (see Figures 1-2).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to add a hinged box lid to Marom’s container in order to secure said container contents for transport, as taught by Anatro.
15.	Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dwork in view of Anatro as applied to claim 1 above, and further in view of Marom.
Regarding claim 29, Dwork, as modified above, discloses the claimed invention except for a molded sample carrier held within the carton.  Marom teaches an environmental packaging further comprising a sample carrier (5), comprising at least one sample secured to a sample support substrate by a molded sheet (see Par. 0026).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Dwork’s container to include a molded internal receptacle tray to be held within in order to securely hold sensitive articles within (Marom; see Par. 0003).
Allowable Subject Matter
16.	Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
17.	Applicant’s arguments, see Pages 7-10, filed 03/03/2021, with respect to the rejection(s) of claim(s) 1, 15, 21-22, and 25-29 under USC 102(a)(1)—in view of Anatro have been fully considered and are persuasive.  Anatro lacks a top planar lid surface further divided by a first and second panel wherein one of those discrete panels is configured to overlie one of the vertical sidewalls.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 103(a)—Dwork in view of Anatro.
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734